Citation Nr: 0304580	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  01 03-469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Increased initial rating in excess of 30 percent for 
hepatitis C with cirrhosis



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The appellant had active service from August 1971 to January 
1974.

This matter comes before the Board on appeal from a July 2000 
rating decision of the Buffalo, New York, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
evaluated the appellant's hepatitis C with cirrhosis 
disability as 30 percent disabling.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes initially that while the RO in its October 
2002 Supplemental Statement of the Case  (SSOC) noted the 
change in law associated with the VCAA and set forth 
38 C.F.R. § 3.159 (2002) verbatim, recent decisions by the 
Court of Appeals for Veterans Claims have held that merely 
reciting the codal and regulatory provisions of the VCAA do 
not satisfy the duty to notify.  The notice provided to the 
veteran must specifically inform the veteran set what 
evidence the RO will attempt to obtain on behalf of the 
veteran and what evidence the veteran is expected to obtain 
and provide the RO.  Quartuccio v. Principi, 16 Vet. App. at 
187.  The October 2001 SSOC does not fulfill this 
requirement.

Accordingly, the case is therefore REMANDED to the RO for the 
following development:

Provide a letter to the veteran which 
specifically addresses the VCAA and its 
requirements of notice and assistance.  
The letter specifically inform the 
veteran of the evidence already obtained 
by the RO (this may be accomplished by 
referring the veteran to the SOC and 
SSOCs) and whether the RO intends to 
obtain any additional information.  The 
veteran must specifically informed as to 
what he is to obtain, and what the VA 
will obtained.  

Thereafter, if additional evidence is obtained, the RO should 
readjudicate the claim and otherwise return the case to the 
Board in accordance with applicable provisions.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




